Citation Nr: 0009147	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of fractures of the nasal and left 
maxillary sinus bones, status post rhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1975 to February 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to a compensable disability rating for 
the residuals of fractures of the nasal and left maxillary 
sinus bones, status post rhinoplasty.  The veteran perfected 
an appeal of that decision.

In an October 1993 rating decision the RO increased the 
disability rating for the residuals of the fractured bones 
from zero to 10 percent.  The veteran has not withdrawn his 
appeal of the disability rating, and the Board finds that the 
issue of entitlement to a higher disability rating for the 
residuals of the bone fractures remains in contention.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in a claim for an 
increased rating, the veteran is presumed to be seeking the 
maximum benefit allowed, and a claim remains in controversy 
where less than the maximum available benefit is awarded).

The veteran's appeal was previously before the Board in 
November 1998, at which time issues no longer in appellate 
status were decided and the issue of an increased rating for 
the residuals of the fractured bones was remanded to the RO 
for additional development.  That development has been 
completed to the extent possible and the case returned to the 
Board for consideration of the veteran's appeal.

The veteran has also claimed entitlement to a compensable 
disability rating for the residuals of fractures of the 
mandible and maxilla.  This issue has not yet been 
adjudicated by the RO and was referred to the RO for 
appropriate action in the Board's November 1998 decision, and 
is not now within the Board's jurisdiction.  Shockley v. 
West, 11 Vet. App. 208, 214 (1998) (a claim that is 
reasonably raised but not yet adjudicated by the RO remains 
pending before the RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of fractures of the nasal and left 
maxillary sinus bones, status post rhinoplasty, are 
manifested by no occlusion to the right nasal passage, a 
20 percent occlusion in the left nasal passage, and 
complaints of nasal congestion and drainage and difficulty 
breathing, with no evidence of incapacitating episodes or 
antibiotic treatment and fewer than six documented episodes 
of headaches, pain, and purulent discharge or crusting per 
year.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of fractures of the nasal and left 
maxillary sinus bones, status post rhinoplasty, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Codes 6502 and 6513 (1992); 38 C.F.R. §§ 4.1, 
4.97, Diagnostic Codes 6502 and 6513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in September 
1978 he was involved in a motor vehicle accident during which 
the jeep in which he was riding turned over, crushing his 
head and causing a skull fracture, multiple facial 
lacerations, multiple facial fractures, mandibular fractures, 
and nasal fractures.  The fractures included dissociation of 
the nasal bone at the nasal frontal suture, a fracture of the 
frontal sinus, comminuted fractures of both medial orbits, 
lateral orbit rims, and maxillary sinuses, a non-displaced 
fracture of the left zygomatic arch, a fractured mandible, 
and a fractured maxilla.  The injuries incurred as the result 
of the accident required extensive medical care over an 
extended period of time, including numerous corrective and 
reconstructive surgeries.  Following the last reconstructive 
surgery in March 1981, the service medical records make no 
further reference to any complaints or clinical findings 
pertaining to the fractured bones, including any treatment 
for respiratory symptoms, through the veteran's final 
separation from service in May 1987.

A December 1987 VA hospital summary, which pertains to the 
veteran's hospitalization for an unrelated disorder, shows 
that examination revealed moderate disfigurement of the face 
and septal deviation of the nose with thick mucous drainage.  
An X-ray study of the skull showed evidence of extensive 
facial surgery.

During a September 1988 VA medical examination the veteran 
reported having quite a number of headaches that lasted 
anywhere from a few seconds to 30 minutes, that were relieved 
by over the counter medication.  Examination of the nose and 
sinuses revealed no relevant abnormalities, and the examiner 
noted that the veteran was not on any medication at that 
time.  An X-ray study of the facial bones showed surgical 
wire in the nasal frontal suture with deformity of the nasal 
bone, consistent with a post-traumatic deformity, and 
surgical wire and a metallic density in the region of the 
left zygoma, which appeared to have been traumatically 
avulsed and reconstructed.  Based on that examination report, 
in a February 1989 rating decision the RO granted service 
connection for status post fracture nasal bone, status post 
rhinoplasty, and rated the disorder as noncompensable.

In conjunction with a March 1990 otolaryngology examination 
the veteran complained of difficulty breathing through his 
nose.  His primary complaint was the loss of the senses of 
smell and taste.  Examination of the nose revealed external 
scarring, a flattened nose, nasal septal deformity, facial 
asymmetry, and some bulging in the nasopharynx.

In his October 1992 claim for an increased rating the veteran 
stated that his most troubling problems related to the loss 
of the senses of smell and taste and the loss of his teeth.  
In his May 1993 notice of disagreement he reiterated the 
problems caused by not having a sense of smell or taste, and 
also stated that he had difficulty breathing through his 
nose.  In his May 1993 substantive appeal he reported having 
sharp pains in his face and a tremendous amount of difficulty 
breathing through his nose due to congested sinuses.

VA treatment records show that in May 1993 the veteran 
complained of sinus problems and difficulty breathing through 
his nose, and an examination showed a deviated nasal septum 
to the left and swollen turbinates, for which Chlor-Trimeton 
was provided.  Examination by an ear, nose, and throat 
specialist showed that the septum was markedly off to the 
left side, and he was scheduled for a septoplasty in July 
1993.

During a June 1993 hearing the veteran testified that he was 
having considerable difficulty breathing through his nose, 
his nose was runny, and he had frequent headaches, for which 
he took over the counter medication.  He stated that 
additional surgery was planned for the near future.

During a July 1993 VA medical examination the veteran 
complained of a nasal obstruction.  Examination showed a 
markedly deviated nasal septum with septal obstruction on one 
side and moderate hypertrophy of the inferior turbinates.  
The remainder of the examination was within normal limits.  
Based on this evidence, in the October 1993 rating decision 
the RO increased the disability rating for the residuals of 
the fractured facial bones from zero to 10 percent under 
Diagnostic Code 6502.

VA treatment records indicate that in August 1993 the veteran 
underwent a septoplasty for a deviated nasal septum.  In 
September 1993 he was shown to be doing well, and examination 
showed that his septum was in mid-line and that he had a good 
nasal airway on the right and left.  There was a little 
crusting on the left with marked dryness, and the physician 
recommended that he use a saline nasal spray.

In a November 1993 statement the veteran stated that prior to 
the August 1993 nasal surgery it was almost impossible for 
him to breathe through his nose without the use of sinus 
medication, and that he had been using sinus medication for 
several years.  He denied that the recent surgery had 
alleviated any of his symptoms.  He also stated that the 
difficulty breathing limited his activities, caused him to 
have difficulty sleeping, and that he was seeking a minimum 
of 20 percent for the nasal disability.

The veteran was afforded an additional VA examination in 
January 1994, during which he again complained of impaired 
ability to breathe through the left side of his nose.  He 
also complained of having headaches three or four times a 
week that lasted for two to three hours.  On examination the 
right side of the nose was boggy and edematous, with a 
20 percent obstruction.  The left side of the nose was also 
boggy and edematous, with a deviated septum causing a 
75 percent obstruction.  The examiner provided diagnoses of 
muscle tension headaches, vasomotor rhinitis, and partial 
nasal obstruction due to the old injury.

In a March 1994 statement the veteran reported having severe 
and frequent headaches and a discharge from his nose, which 
he attributed to the difficulty breathing through his nose.  
He complained of sneezing fits, that he frequently had to 
sleep sitting up, and that his eyes watered all the time.  He 
stated that the surgery performed in August 1993 was not 
successful in alleviating his symptoms.  

A June 1994 VA treatment record indicates that on examination 
his septum was mid-line, with an adequate airway.  The 
physician stated that his nose appeared to be functioning 
well, and noted that the veteran was on Vancenase.

In a July 1994 statement the veteran stated that he had been 
provided medication for his nasal and sinus symptoms in 
addition to the Vancenase.  A July 1994 VA treatment record 
shows that he had some minor improvement following the 1993 
surgery, but that he continued to have significant nasal 
obstruction.  He reported some improvement after recently 
having been given nasal steroids.  He also complained of 
intermittent sneezing.

On examination the anterior septum was straight, but there 
was a slight high posterior septigation.  Turbinates were 1-
2+ with no purulence.  The physician provided the opinion 
that the nasal obstruction was most likely related to the 
turbinates, in that the septoplasty looked "real good."  The 
physician recommended maximizing medical therapy by adding an 
oral decongestant, and that the veteran be re-examined after 
the fall frost, at which time his airway should be at its 
best in the absence of any allergic symptoms.

According to the VA treatment records, in October 1994 he 
again complained of nasal obstruction, left greater than 
right.  The treating physician noted that he had previously 
been provided nasal steroids and decongestants, as well as 
irrigations, which gave some relief.  Examination showed a 
slight left nasal deviation, turbinates were 1-2+, and there 
was some crusting in the nose, but no purulence.  The 
treating physician provided an assessment of nasal 
obstruction, with some residual defect on the left following 
the reconstruction surgery.

In a May 1995 statement the veteran reported that he was 
almost unable to breathe through his nose at all, and that he 
had to sleep in a propped up position.  He stated that he had 
been given a Vancenase nasal pump, which was not effective, 
and that his nose ran all the time.  He continued to complain 
of constant headaches.

A May 1995 treatment record indicates that the veteran 
complained of not being able to breathe well through his 
nose, which prevented him from being able to sleep at night.  
His complaints were assessed as a deviated septum, although 
the results of a nasal examination are not shown.

He again complained of nearly complete nasal obstruction in 
July 1995, with only minor improvement following the 1993 
surgery.  On examination the septum was straight and the 
turbinates 2+, with no purulence but clear rhinorrhea.  The 
physician noted that the veteran had no improvement in his 
symptoms with antihistamines and Vancenase, and provided an 
assessment of nasal obstruction most likely related to a 
combination of large turbinates and rhinorrhea.  

In August 1995 the veteran's primary complaint was nasal 
stuffiness and rhinitis.  The treating physician noted that 
he had received maximum medical therapy, including nasal 
steroids.  On examination his nasal turbinates were 3+, right 
greater than left.  The septum appeared to be straight.  The 
veteran was scheduled for surgery for resection of the 
turbinates.

In conjunction with the surgery an examination showed a small 
nasal aperture on the right secondary to trauma.  The septum 
was in mid-line with a small anterior-inferior perforation.  
The turbinates were swollen, left greater than right, with a 
ptosis of the nasal tip causing airway obstruction.  In late 
August 1995 he underwent a conchal cartilage graft to the tip 
of the nose, repair of the septal perforation, and resection 
of the turbinates.

In a September 1995 statement the veteran reported that the 
August 1995 surgery was not successful in alleviating his 
symptoms, and that his symptoms were, in fact, worse.  He 
stated that not only was his breathing more labored, but that 
he had more mucous accumulation.

An October 1995 treatment record indicates that the nasal 
septum was slightly deviated to the left.  The report of an 
October 1995 X-ray study shows that the radiographic 
examination revealed hypoplased frontal sinuses, a number of 
tiny wire sutures in the nasofrontal area, a wire suture and 
small screw in the right zygomatico-frontal junction, a 
defect in the lateral wall of the left maxillary antrum, and 
mild clouding of both antra.  That clouding was assessed as 
mild sinusitis.

In conjunction with an October 1995 VA medical examination 
the veteran complained of being short of breath and unable to 
sleep due to a nasal obstruction and having daily headaches.  
He reported that the left side was completely obstructed, and 
that the right side was partially obstructed.  He breathed 
through his mouth and had chronic post-nasal drip.  The 
medical examiner did not provide any assessment and deferred 
making a diagnosis pending examination and assessment by an 
otolaryngologist.

The otolaryngologist was asked to provide an opinion on 
whether the nasal obstruction reported by the veteran was due 
to a nasal deformity or sinusitis/rhinitis.  The examiner 
found a slight deviation of the nasal septum to the left, 
which caused slight interference with the breathing space, no 
discharge, no evidence of allergic attacks, and no dyspnea.  
There was X-ray evidence of sinusitis but no scabbing, 
crusting, or discharge.  The examiner provided diagnoses of a 
slight deviation of the septum to the left and chronic 
maxillary sinusitis, but did not provide an opinion on 
whether the veteran's complaints were due to the nasal 
deformity or the sinusitis.

The veteran was provided an additional otolaryngology 
examination in October 1996, during which he continued to 
complain of headaches, difficulty breathing through the left 
side of his nose, and occasional crusting.  On examination 
the external pyramid of the nose was somewhat depressed on 
the left, and his nasal septum was free along the floor but 
deflected a little to the left higher up.  There was no 
evidence of active sinusitis or rhinitis.

Following the Board's December 1998 remand the veteran was 
provided an additional examination in April 1999, which 
included a review of his medical records.  The examiner noted 
that the veteran's most persistent complaint for the previous 
decade had been a left-sided nasal obstruction, for which he 
had undergone three surgical procedures.  The veteran denied 
that any of the surgical procedures had been successful in 
alleviating his symptoms.  He continued to complain of nasal 
obstruction on the left side.

On examination he was able to breathe comfortably through the 
left nostril when the right nostril was occluded, although he 
reported feeling air hunger when that occurred.  His nasal 
septum was deviated to the left, so that on normal breathing 
60 percent of the air passed through the right nostril and 
40 percent passed through the left nostril.  The examiner 
noted that the turbinates had been resected during the most 
recent surgery, and noted no hypertrophy in the turbinates at 
the time of the examination.  A nasal endoscopy showed 
healthy open airways.

The examiner provided the opinion that the veteran's 
complaints were due to the deformity in the left nasal 
vestibule, in that the entrance to the left nostril was 
definitely smaller and misshapen when compared to the right.  
The examiner estimated the airway limitation on the right to 
be zero, and the limitation on the left to be 20 percent.  

In June 1999 the RO returned the examination report to the 
examiner as incomplete.  The RO informed the examiner that, 
in accordance with the Board's December 1998 remand 
instructions, the examiner was to provide an opinion on 
whether any manifestation of sinusitis or rhinitis had been 
aggravated by the service-connected nasal deformity and, if 
such aggravation existed, to document the nature and 
frequency of exacerbations of sinusitis.  In a July 1999 
addendum to the examination report the examiner stated that 
there was no evidence of rhinitis or sinusitis at the time he 
examined the veteran.  He also stated that the veteran did 
not report having had any episodes of rhinitis or sinusitis 
during the previous year, and that he (the examiner) could 
not comment on the nature or frequency of any exacerbations 
of sinusitis.  He provided the opinion that the previous 
surgery had cured the rhinitis.

In June and September 1999 statements the veteran continued 
to complain of difficulty breathing through his nose.  He 
stated that although he used nasal strips his sleep was 
interrupted several times a night, that his nose did not 
drain properly and was runny all the time, and he had 
recurrent headaches.  He stated that the left side of his 
nose felt plugged all the time.

VA treatment records for July 1997 through October 1998 make 
no reference to the veteran having received any treatment for 
nasal or sinus symptoms, although he received treatment for 
other complaints.  He did not report having received any 
medical treatment subsequent to October 1998.


II.  Laws and Regulations

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of VA treatment records, the reports of VA 
examinations in July 1993, January 1994, October 1995, 
October 1996, and April 1999, and the veteran's statements 
and testimony.  

The Board notes that in the December 1998 remand the 
otolaryngologist was asked to determine the specific cause of 
any nasal airway obstruction and the percentage of 
obstruction due to each cause and to provide an opinion on 
whether rhinitis/ sinusitis was caused by the nasal and sinus 
fractures.  The examiner was also asked to provide an opinion 
on whether the manifestations of sinusitis/rhinitis were 
aggravated by the residuals of the nasal and sinus fractures.

The April 1999 examiner found that the veteran continued to 
have a nasal airway obstruction caused by the in-service 
injuries.  Because there was no evidence of 
rhinitis/sinusitis at the time of the examination, the 
examiner did not provide an opinion on any relationship 
between the in-service injuries and sinusitis.  The Board 
finds, therefore, that the RO substantially complied with the 
remand instructions, and that further development is not 
required.  Roberts v. West, 13 Vet. App. 185 (1999).  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Subsequent to the initiation of his claim for an increased 
rating in October 1992, the regulations pertaining to the 
evaluation of respiratory disorders were revised effective 
October 7, 1996.  Schedule for Rating Disabilities; 
Respiratory System, 61 Fed. Reg. 46,720 (1996) (codified at 
38 C.F.R. § 4.97).  Because the veteran's claim was filed 
prior to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  He was provided the 
revised regulations in a March 1997 supplemental statement of 
the case, and the RO applied the revised regulations in 
determining that an increased rating was not warranted in the 
March 1997 and subsequent supplemental statements of the 
case.  The Board finds, therefore, that it can consider the 
original and revised rating criteria without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

According to the original version of the rating schedule, 
Diagnostic Code 6502 provided a maximum 10 percent rating for 
traumatic deflection of the nasal septum with marked 
interference with the breathing space.  The disorder was 
noncompensable if manifested by only slight symptoms.  
38 C.F.R. § 4.97 (1992).  The revised rating schedule 
provides a maximum 10 percent rating for traumatic deviation 
of the nasal septum if the disorder results in a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (1999).

Diagnostic Code 6513 for chronic maxillary sinusitis provided 
a 50 percent rating if the disorder was post-operative, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  A 30 percent rating applied if the 
disorder was severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  The disorder was 
rated at 10 percent if moderate, with discharge or crusting 
or scabbing, infrequent headaches.  The disorder was 
noncompensable if based on X-ray manifestations only, 
symptoms mild or occasional.  38 C.F.R. § 4.97 (1992).

The revised rating criteria provide a 50 percent rating for 
chronic sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent rating applies if the disorder is manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The disorder is rated at 
10 percent if manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The disorder is noncompensable if only detected by 
X-ray.  38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the criteria for a disability rating in excess of 10 percent, 
based on the original or revised rating criteria, are not 
met.  Although it is unclear from the evidence of record 
whether the chronic sinusitis is due to the in-service 
fractures of the facial bones, for the purpose of evaluating 
the severity of the service-connected disability the Board 
will assume that the chronic sinusitis is a residual of the 
in-service injuries.

The original and revised rating criteria for a deviated nasal 
septum provide a maximum 10 percent disability rating for 
that disorder.  Because the maximum schedular rating has been 
assigned, the consideration of the rating criteria for a 
deviated nasal septum does not result in a higher rating.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1992) and (1999).

According to the original rating criteria for chronic 
sinusitis, a 30 percent rating requires evidence of severe 
disability, with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Although the veteran claims to have 
had symptoms on a daily basis that primarily interfered with 
his sleep, the evidence does not show that the manifestations 
of the sinus disorder resulted in any incapacitating 
episodes.  He reported having headaches two or three times a 
week that lasted up to a few hours and were alleviated by 
over the counter medication.  The evidence does not show that 
the headaches were severe, in that they significantly 
impacted his daily activities.  Although he had several 
surgical procedures performed on his nose, only one procedure 
included resection of the turbinates due to the sinus 
symptoms and it was apparently successful in alleviating 
those symptoms.  He has not, therefore, had repeated surgical 
procedures performed due to the sinusitis.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 10 percent based on the original rating criteria 
are not met.

The revised rating schedule indicates that a 30 percent 
disability rating is warranted if the sinusitis is manifested 
by three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or; more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  As previously 
stated, the evidence does not show that the sinusitis 
resulted in any incapacitating episodes, or that the disorder 
required any antibiotic treatment.  In addition, the medical 
evidence does not show that the veteran experienced more than 
six non-incapacitating episodes per year.  

The medical evidence documents three occurrences of sinus 
symptoms in each year from 1993 through 1995.  The medical 
evidence does not document the occurrence of any episode 
after 1995, and the examinations in October 1996 and April 
1999 did not reveal any evidence of sinusitis.  The examiner 
in April 1999 stated that the veteran had not reported having 
had any sinus symptoms in the previous year, and provided the 
opinion that the October 1995 surgery had alleviated his 
sinus complaints.  The VA treatment records show that he 
received treatment for other medical problems, but make no 
reference to sinusitis.  Although the veteran claims to 
continue to experience nasal congestion, his assertions are 
not supported by any medical evidence documenting the 
recurrence of sinusitis.  The Board finds, therefore, that 
the criteria for a 30 percent disability rating by applying 
the revised criteria are not met.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service-
connected residuals of fractures of the nasal and sinus bones 
has resulted in frequent hospitalizations.  He was 
hospitalized once in 1993 and once in 1995.  The two 
hospitalizations during the eight-year period in which his 
claim and appeal have been pending do not constitute frequent 
hospitalizations.  In addition, the evidence does not show 
that the nasal disability has caused any interference with 
employment.  In other words, there has been no showing that 
the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for the residuals of fractures of the nasal and left 
maxillary sinus bones, status post rhinoplasty.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of fractures of the nasal and 
left maxillary sinus bones, status post rhinoplasty, is 
denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

